21 A.3d 215 (2011)
206 N.J. 558
In the Matter of John E. KURTS, an Attorney at Law (Attorney No. XXXXXXXXX).
D-101 September Term 2010, 068147
Supreme Court of New Jersey.
July 1, 2011.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 10-393 concluding that JOHN E. KURTS of BURLINGTON, who was admitted to the bar of this State in 1979, should be reprimanded for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(b) (failure to communicate with client), RPC 1.5(b) (failure to set forth in writing the rate or basis of the fee), and RPC 8.1(b) (failure to cooperate with ethics authorities);
And the Disciplinary Review Board having further concluded that respondent should be required to complete a course in law office management, continue with psychological therapy until discharged, report his ongoing treatment to the Office of Attorney Ethics, and practice law under supervision for a period of two years;
And good cause appearing;
It is ORDERED that JOHN E. KURTS is hereby reprimanded; and it is further
*216 ORDERED that JOHN E. KURTS shall enroll in and complete a course in law office management approved by the Office of Attorney Ethics, continue to receive psychological counseling until discharged, periodically show proof to the Office of Attorney Ethics that he is receiving treatment, and practice under the supervision of a practicing attorney approved by the Office of Attorney Ethics for a period of two years; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.